Citation Nr: 1123885	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-44 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable initial rating for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Evan M. Deichert

INTRODUCTION

The Veteran had active service from August 1977 to August 1981 and from September 1982 January 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Jackson, Mississippi Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing chaired by the undersigned Acting Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's back claim.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

In his January 2011 Videoconference hearing, the Veteran stated that he receives treatment for his hearing loss from Keesler Air Force Base in Biloxi.  Following the hearing, the Board held the record open for 30 days to allow the Veteran to obtain his treatment records from Keesler Air Force Base.  Unfortunately, to date, no records have been forthcoming, and the Veteran's claims file remains void of any treatment records from Keesler.  As such, the Veteran's claim should be remanded in order that these records may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, (e.g., having the Veteran precisely identify the facilities and dates of treatment), contact Keesler Air Force Base, or any records depository that would have the records, and obtain copies of any treatment that the Veteran has received at Keesler Air Force Base.  All attempts to obtain these records should be noted in the claims file, and all obtained records should be associated with the claims file.  A negative response should be requested if no records are available.

If no records are found, the Veteran should be: (i) informed of the identity of the records VA was unable to obtain; (ii) provided with an explanation of the efforts VA made to obtain the records; (iii) given a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless he submits the records VA was unable to obtain; and (iv) informed that he is ultimately responsible for providing the evidence. 

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


